UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No 1.)* OPTi Inc. (Name of Issuer) Common Stock,no par value (Title of Class of Securities) (CUSIP Number) Don C. Whitaker Don C. Whitaker, Jr. Don C. Whitaker, Inc. 16 Collingwood Aliso Viejo, CA 92656 949-831-4124 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) July 26, 2010 (Date of Event which Requires Filling of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§ 240.13d-1(e), 240.13d-1 (f) or 240.13d-1(g), check the following box.¨ Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See § 240.13d-7 for other parties to whom copies are to be sent. ·The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP No. 683960108 1. Names of Reporting Persons. Don C. Whitaker I.R.S. Identification No. 2. Check the Appropriate Box if a Member of a Group* (a.)x(b.)¨ 3. SEC USE ONLY 4. Source of Funds* PF 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e)o 6. Citizenship or Place of Organization USA Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power637,294 8. Shared Voting Power None 9. Sole Dispositive Power637,294 Shared Dispositive Power None Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions)¨ Percent of Class Represented by Amount in Row (11) 5.474% Type of Reporting Person IN 2 SCHEDULE 13D CUSIP No. 683960108 1. Names of Reporting Persons. Don C. Whitaker, Inc. I.R.S. Identification No. 2. Check the Appropriate Box if a Member of a Group* (a.)x(b.)¨ 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e)[] 6. Citizenship or Place of Organization USA Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power None 8. Shared Voting Power None 9. Sole Dispositive Power None Shared Dispositive Power None Aggregate Amount Beneficially Owned by Each Reporting Person None Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions)¨ Percent of Class Represented by Amount in Row (11) Zero Type of Reporting Person CO 3 SCHEDULE 13D CUSIP No. 683960108 1. Names of Reporting Persons. Don C. Whitaker, Jr. I.R.S. Identification No. 2. Check the Appropriate Box if a Member of a Group* (a.)x(b.)¨ 3. SEC USE ONLY 4. Source of Funds* PF 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e)o 6. Citizenship or Place of Organization USA Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 8. Shared Voting Power None 9. Sole Dispositive Power Shared Dispositive Power None Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions)¨ Percent of Class Represented by Amount in Row (11) 1.788% Type of Reporting Person IN 4 Item 1. Security and Issuer Common stock of OPTi Inc. 3430 W. Bayshore Dr. Suite 103 Palo Alto, CA 94303 Item 2. Identity and Background. (a) Name:Don C. Whitaker (b) Residence or business address:21 Golf Crest Ct, Henderson, NV 89052 5 (c) Present Principal Occupation or Employment:President Don C. Whitaker, Inc. 16 Collingwood Aliso Viejo,CA 92656 (d) Criminal Conviction:No (e) Court or Administrative Proceedings:No (f) Citizenship:USA Item 3. Source and Amount of Funds or Other Consideration: Personal, and retirement funds of the individuals involved.All transactions were open market transactions.For Don C. Whitaker and his 637,294 shares, his cost basis using a last in first out accountingbasis (LIFO) and adjusting for the dividend of 50 cts/sh on 4/8/2007 and the dividend expected of 75 cts/sh on 8/12/2010,is an adjusted .09457/sh or a total of $60,268.89. For Don C. Whitaker, Jr. and his 208,200 shares, his cost basis is $344,444.69 after adjusting for the above mentioned dividend with an average price of 1.654/sh. Item 4. Purpose of Transaction State the purpose or purposes of the acquisition of securities of the issuer. Describe any plans or proposals which the reporting persons may have which relate to or would result in: The above described purchases and sales were done for investment purposes. Since our original 13-D filing on August 4, 2003, the company has been successful in its patent infringement claim lawsuits for certain of its patents. It was our original intent to participate in either a possible liquidation or dividends from these suits. Since our initial involvement, the company paid 50cts/sh 4/8/2007 and is due to pay 75cts/sh on 8/12/2010.It is anticipated that there will be future dividends from settlements already arrived at but not paid yet and from other claims that are either being contested, arbitrated, or presently in the courts. This is in addition to possible settlements from suits that are taken to court when OPTi is aware of patent infringements that are brought to light in the future. The Whitakers will of course re-evaluate their options which may include the purchase of additional securities of OPTi or disposal of some or all of the securities they presently own acquire in the future depending on market conditions in general and of OPTi specifically, availability of funds and other considerations. See Item 3. This party has no plans or proposals which relates to or would result in any action specified in clauses (a) through (h) of Item 4 of Schedule 13D. 6 (a)The acquisition by any person of additional securities of the issuer, or the disposition of securities of the issuer; No (b)An extraordinary corporate transaction, such as a merger, reorganization or liquidation, involving the issuer or any of its subsidiaries; Other than mentioned in “Purpose of Transaction”. (c)A sale or transfer of a material amount of assets of the issuer or any of its subsidiaries; Other than mentioned in “Purpose of Transaction”. (d) Any change in the present board of directors or management of the issuer, including any plans or proposals to change the number or term of directors or to fill any existing vacancies on the board; Not at the present time (e) Any material change in the present capitalization or dividend policy of the issuer; Other than mentioned in “Purpose of Transaction”. (f) Any other material change in the issuer's business or corporate structure including but not limited to, if the issuer is a registered closed-end investment company, any plans or proposals to make any changes in its investment policy for which a vote is required by section 13 of the Investment Company Act of 1940; No (g) Changes in the issuer's charter, bylaws or instruments corresponding thereto or other actions which may impede the acquisition of control of the issuer by any person; Not at the present time 7 (h) Causing a class of securities of the issuer to be delisted from a national securities exchange or to cease to be authorized to be quoted in an inter-dealer quotation system of a registered national securities association; If a liquidation and/or sale of remaining businesses and assets were to happen then it is possible that the corporation would cease to exist. (i) A class of equity securities of the issuer becoming eligible for termination of registration pursuant to Section 12(g)(4) of the Act; or See “H” above (j)Any action similar to any of those enumerated above. See “H” above Item 5. Interest in Securities of the Issuer. (a)Ownership of7.262% ofCommon Stock of the Company. Don C. Whitaker % Don C. Whitaker, Inc. None Zero Don C. Whitaker, Jr. % Total % (b)Don C. Whitaker has sole power to vote and dispose of his shares. Don C. Whitaker, Jr. has the sole responsibility to vote and dispose of his shares. (c)During the last 60 days, Don C. Whitaker. net sold 29,706 shares for total consideration of $93,073.96. ci) Transaction Date (Shares Purchased(Sold) Price per Share 6/30/2010 7/1/2010 7/7/2010 7/7/2010 7/12/2010 7/12/2010 7/12/2010 7/13/2010 7/15/2010 7/15/2010 7/16/2010 7/19/2010 7/20/2010 8 7/20/2010 7/21/2010 7/21/2010 7/21/2010 7/23/2010 7/23/2010 7/26/2010 7/26/2010 7/26/2010 7/26/2010 7/27/2010 2.7cts 7/27/2010 2.87 XD 75 cts 7/27/2010 2.9cts 7/27/2010 2.96 XD 75 cts 7/27/2010 2.92 XD 75 cts 7/29/2010 7/29/2010 7/29/2010 3 7/30/2010 7/30/2010 8/2/2010 8/2/2010 8/3/2010 3 8/3/2010 During the last 60 days Don C. Whitaker, Inc net sold 32,500 shares for a net consideration of approximately $111,055.20. 7/26/2010 7/26/2010 7/29/2010 3 During the past 60 days Don C. Whitaker, Jr., net purchased200 shares for a total consideration of$757. 7/21/2010 (d) None (e)N/A Item 6. Contracts,Arrangements, Understandings or Relationships with Respect to Securities of the Issuer. None Item 7. Material to be Filed as Exhibits. None 9 Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: August 4, 2010 Don C. Whitaker By:/s/ Don C. Whitaker Don C. Whitaker Title: Individual Don C. Whitaker, Inc. By: /s/ Don C. Whitaker Don C. Whitaker Title: President Don C. Whitaker, Jr. By: /s/ Don C. Whitaker, Jr. Title: Individual 10
